 ILLINI STEEL FABRICATORS, INC.Illini Steel Fabricators,Inc.andDistrict Lodge 154 ofthe International Association ofMachinists andAerospaceWorkers,AFL-CIO,Petitioner.Case9-RC-9089June 6, 1972DECISION AND DIRECTION OFELECTIONBy MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was heid before Hearing Officer Douglas J.Muir. Thereafter, the Regional Director for Region 9issued an order remanding the instant case forfurther hearing because the record was inadequatefor the purposes of making the necessary determina-tions. In a subsequent hearing, held before HearingOfficer Jack V. Baker, the parties were advised thattheBoard had ordered Case 9-RC-9089 to beconsolidated for hearing with Case 9-CA-6318, anunfair labor practice case involving the same parties.After further hearing, Trial Examiner Gordon J.Myatt issued his Decision in the consolidatedproceeding on February 10, 1972. The Trial Examin-er resolved the issue concerning the supervisorystatus of James Woolridge i and recommended thatthe representation case be severed and remanded totheRegional Director for any further appropriateaction.On February 10, 1972, by direction of theBoard, an order was issued severing and remandingsaid case. On March 6, 1972, by direction of theBoard, an order issued correcting said order ofFebruary 10, 1972, amending the Trial Examiner'sDecision by striking the last paragraph of therecommended Order in its entirety relating toseverance of the representation case, and orderingCase 9-RC-9089 to be transferred to and continuedbefore the Board for decision.2 The Employersubsequently filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made at thehearings and finds that they are free from prejudicialerror. The rulings are hereby affirmed.On the entire record in this proceeding, includingthe Employer's brief, the Board finds:1.The Employer is engaged in commerce within1The TrialExaminer also appears to find that Robert Mooney is asupervisor,but we are not adopting that finding in the CA case because, inour view,the record does not permit a definitive finding as to Mooney's197 NLRB No. 45303themeaning of the Act and' it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresentcertainemployees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Employer, Illini Steel Fabricators, Inc., anIllinois corporation, has plant facilities located inMonticello, Illinois, and Benton, Kentucky, where itis engaged in the manufacture and sale of fabricatedsteelproducts.At its Benton plant, the facilityinvolved herein, the Employer employs an averagework force of approximately 14 employees.The parties stipulated that an appropriate unitconsists of all production and maintenance employ-ees of Illini Steel Fabricators, Inc., excluding allclerical employees, guards, professional employees,and supervisors as defined in the Act.The Trial Examiner found and concluded thatJamesWoolridge was, at all times material to thiscase, a supervisor within the meaning of Section2(11) of the Act. The Trial Examiner based hisconclusion in this regard on the following evidence:Woolridge was brought to the Benton plant fromRespondent'sMonticello plant with monetary in-ducements to make the move. From the outset of theoperation in August 1970 until at least June 20, 1971,he has received at least $3.60 an hour, at least adollar more than any other plant employee. He had aseparate arrangement with management (which wasalleged to have been discontinued in March 1971because of Respondent's financial condition) where-by he was to receive 1 percent of the gross profitsfrom the sale of items produced in the shop. He wasin complete charge of the plant from 7 a.m. to 10a.m.,when no other supervisor was there. He hadauthority to make work assignments, to shift employ-ees from one job to another, to direct the work ofemployees, to initial their timecards, and to assignovertime. He had authority to purchase small items,which other employees could not do. He notifiedemployees when it was time for them to take breaks,stop for lunch, and quit by blowing a whistle in theshop.He supervised the loading and unloading ofmaterials, and he made up the shop "cut sheets"showing the amount and size of material to be cutand used in the fabrication operation. Employeeswere instructed to call him at the plant or at home ifthey were unable to report for work for any reason.On the basis of the foregoing evidence, we agree withtheTrialExaminer that JamesWoolridge is astatus2This representation case is hereby severed from unfair labor practiceCase 9-CA-6318for purpose of decision 304DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisor within the meaning of the Act, and weshall exclude him from the unit.The only issues remaining in this case involve thestatus of Robert Mooney, Levi Scott, and RichardCope. The Petitioner contends that they, like JamesWoolridge, are supervisors and should be excludedfrom the unit. The Employer alleges that they are3 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the electionshould haveaccess to a list of voters and theiraddresseswhichmaybe used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB 1236,N L.R B v Wyman-GordonCo,394 U.S759Accordingly,itishereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedleadmen andshould be included in the unit. As tothe statusofMooney, Scott, and Cope, we find thatthe recordbefore us is inadequateto make a properdetermination with respectthereto.We shall, there-fore, allow Mooney, Scott, and Cope to vote underchallenge.[Directionof Election3 omitted frompublication.]by the Employer with the Regional Director for Region within 7 days afterthe date of issuance of the Notice of Election by the Regional Director TheRegional Director shall make the list available to all parties to the electionNo extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed